ORDER

PER CURIAM.
Adam Derby (“Appellant”) was convicted of one count of felony of possession of child pornography, a class B felony, in *909violation of Section 573.037.1 He was sentenced as a prior and persistent offender to fifteen years. On appeal, Appellant challenges the trial court’s denial of his motion to dismiss asserting he was denied his constitutional and statutory right to a speedy trial.
We have reviewed the briefs of the parties and the record on appeal. We find that although the length of the delay was presumptively prejudicial, when balancing the factors set out by the Supreme Court in Barker v. Wingo, 407 U.S. 514, 530, 92 S.Ct. 2182, 33 L.Ed.2d 101 (1972), this presumption is overcome by the other factors including the delay attributable to Appellant, the delay in Appellant’s assertion of his right to speedy trial, and the lack of prejudice in the delay. We find there was no violation of Appellant’s right to speedy trial. An extended opinion would have no jurisprudential purpose. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Rule 30.25(b) Mo. R.Crim.P.(2012).

. All statutory references are to RSMo. (Cum.Supp.2008), unless otherwise indicated.